Citation Nr: 1632913	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from October 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and the file is now processed within the jurisdiction of the RO in Muskogee, Oklahoma. In February 2016, the Board denied the claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the appeal was remanded in July 2016 pursuant to a joint motion for remand.  

This appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion determined that reliance on an administrative decision, dated in November 2013, was inadequate.  Specifically, it was noted that the "expedited methodology" discussed in the determination was based on a summary of a 2006 memorandum from the Chief Public Health and Environmental Hazards Officer at VA which was not discussed in detail or specifically included in the record; the claim was not referred to the Undersecretary for Benefits or, as a surrogate, the Policy Staff of the Compensation Service; and the Board erred by not adequately describing what medical evidence was of record so as to make a decision on the claim without obtaining an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the December 2006 VA memorandum from the Chief Public Health and Environmental Hazards Officer regarding radiation exposure.  Place a copy of this memorandum in its entirety in the claims file.  If a copy is not available after exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA internal medicine examination for the purposes of determining the etiology of his prostate cancer.  The following is asked:

*Does the Veteran's prostate cancer, to include any residual disability, have causal origins in active service?

*The Veteran's participation in Operation Hardtack I in the Pacific Proving Ground, in 1958, is to be specifically noted.  

*If available, the copy of the December 2006 report of the Public Health and Environmental Officer should be reviewed with respect to worst-case radiation exposure.  Additionally, the reported exposure in the Pacific Proving Ground (external gamma dose 18 rem, external neutron dose .5 rem, internal committed dose to the prostate (alpha) 4.5 rem, and internal committed dose to the prostate (beta plus gamma) 2 rem) should be noted.  

*The etiology of the prostate cancer should be expressly described and, if radiation exposure or other service elements, in whole or in part, played no role in the development of the cancer, an explanation as to why that is the case should be expressly provided.  

THE LACK OF DOCUMENTATION IN TREATMENT RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO FORM A MEDICAL CONCLUSION.  

3.  Following the completion of the above development, dispatch the claim to the Undersecretary for Benefits or, as established by VA protocols, his surrogates with the Policy Staff at VA's Compensation Service.  Ensure that all regulatory obligations are properly considered, and following this, a recommendation on the disposition of the claim (that is, with respect to if the Veteran's cancer was caused by radiation exposure) should be dispatched to the RO.  

4.  Following the completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim the Board for adjudication.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




